DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-32 directed to Group II non-elected without traverse.  Accordingly, claims 17-32 have been cancelled.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 17-32 are cancelled.
Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record in light of the amendments and arguments submitted via Amendment filed 06/21/2022.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not reasonably show or suggest the claimed method for producing lamination stacks of rotors and/or stators of electric motors or generators.
The closest prior art of record is Sokhyet (U.S PG Pub 20060066168A1). Similar to the claimed invention, Sokhyet discloses a method of producing lamination stacks of rotors/stators for electric motors/generators. Sokhyet discloses all the limitations of the instant claim with the exception of disclosing the adhesive being a light-activated adhesive and further does not disclose the step of irradiating and activating the adhesive with a light of required wavelength immediately before the adhesive exits the application unit. Further, Sokhyet has not disclosed the limitations of “providing a radiation source with an exposure path having a length extending relative to a longitudinal direction of the supply line; providing the supply line, in a region facing the exposure path of the radiation source, with a radiation-permeable region that is permeable to a radiation emitted by the radiation source; providing an adjustable cover between the supply line and the radiation source, wherein the adjustable cover is impermeable to the radiation emitted by the radiation source” and the limitations of “adjusting, as needed, the adjustable cover to shorten said length of the exposure path so that the light of the required wavelength emitted by the radiation source only falls on the adhesive in an area of the radiation-permeable region of the supply line not covered by the adjustable cover”.
Some of these features are known individually in other prior art references, such as Lindquist (U.S Patent 6737784B2), who discloses using an adhesive that is UV curing, and Schuker (EP1074307B1), who discloses the adhesive being irradiated and activated before exiting the application unit, and Krick (DE102012001744A1), who discloses a further light activated adhesive and the laminates being electric steel (i.e. magnetic). However, the prior art as a whole fails to reasonably show or suggest the totality of the claimed invention. 
Specifically, the prior art as a whole fails to disclose the limitations of “providing a radiation source with an exposure path having a length extending relative to a longitudinal direction of the supply line; providing the supply line, in a region facing the exposure path of the radiation source, with a radiation-permeable region that is permeable to a radiation emitted by the radiation source; providing an adjustable cover between the supply line and the radiation source, wherein the adjustable cover is impermeable to the radiation emitted by the radiation source” and the limitations of “adjusting, as needed, the adjustable cover to shorten said length of the exposure path so that the light of the required wavelength emitted by the radiation source only falls on the adhesive in an area of the radiation-permeable region of the supply line not covered by the adjustable cover”.
In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712